PER CURIAM:
Appellants are store managers of a number of Dollar General stores in Alabama. They appeal the district court’s grant of summary judgment in favor of Appellee Dolgencorp, Inc. (“Dollar General”), on Appellants’ claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 2001-2019.
The question before us is whether there is a genuine issue of material fact as to whether the Appellants’ primary duty was management. At the time the district court granted summary judgment in this case, the court did not have the benefit of our recent decision in Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1264-65 (11th Cir.2008). Our holding in Rodriguez could affect the outcome of the present case. Accordingly, we vacate the district court’s grant of summary judgment and remand this case to the district court to reconsider its decision in light of Rodriguez.1
VACATED AND REMANDED.

. We express no opinion as to whether summary judgment is appropriate in this case. On remand, the district court should reexamine whether any genuine issue of material fact exists under the Rodriguez analysis.